       Case 2:20-cv-01103-KG-SMV Document 26 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CRITICAL APPLICATIONS ALLIANCE, LLC,

              Plaintiff,

v.                                                         No. 2:20-cv-01103-KG-SMV

NUCLEAR WASTE PARNTERSHIP, LLC,

              Defendant.

                 ORDER GRANTING JOINT MOTION TO STAY CASE

       THIS MATTER, having come before the Court on the Joint Motion to Stay Case

(“Motion”) filed by Plaintiff Critical Applications Alliance, LLC (“Plaintiff”) and Defendant

Nuclear Waste Partnership, LLC (“Defendant”), and the Court, having reviewing the Motion and

being fully advised in the premises, FINDS that the Motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED that the Joint Motion to

Stay Case shall be and hereby is granted and that the above-captioned matter is stayed pending

mediation.


                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE

APPROVED:

RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

By             /s/ Krystle A. Thomas
       Nelson Franse
Krystle A. Thomas
P. O. Box 1888
Albuquerque, NM 87103
Telephone: (505) 765-5900
FAX: (505) 768-7395
nfranse@rodey.com / kthomas@rodey.com
Attorneys for Plaintiff
       Case 2:20-cv-01103-KG-SMV Document 26 Filed 04/13/21 Page 2 of 2




       and

BLANK ROME, LLP

By             Approved via e-mail 4-8-21
        Amy C. Coles
501 Grant St., Suite 850
Pittsburgh, PA 15219
acoles@blankrome.com
Attorneys for Defendant




                                            2
